Montgomery App. No. 22895, 2009-Ohio-4602. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 3 of the court of appeals’ Decision and Entry filed October 18, 2009:
“May an indictment which does not contain all the elements of an offense be amended to include an *1414omitted mens rea element that was not presented to the grand jury?”
The conflict case is State v. Rice, Hamilton App. No. C-080444, 2009-Ohio-1080.
Sua sponte, cause consolidated with 2009-1878, State v. Hamilton, Montgomery App. No. 22895, 2009-Ohio-4602.